Case 19-00418-TLM       Doc 21    Filed 07/23/19 Entered 07/23/19 11:29:15            Desc Main
                                  Document     Page 1 of 3


    Hyrum M. Zeyer       ISB No. 8436
   Peterson Zeyer Law
   1215 W. Hays Street
   Boise, Idaho 83702
   Telephone:    (208) 433-9882
   Facsimile:    (208) 433-9886
   E-mail:       Hyrum@PetersonZeyerLaw.com
   Attorney for Debtor(s)

                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

    In re:                                          CHAPTER 7
    ANDREA YVONNE SULLIVAN
                                                    Case No. 19-00418-TLM
                           Debtor(s).



      DEBTOR’S RESPONSE AND OBJECTION TO TRUSTEE’S MOTION FOR
                 TURNOVER OF PROPERTY AND RECORDS
          NOW COMES the Debtor, by and through Hyrum M. Zeyer of Peterson Zeyer

   Law, and as for this Debtor’s Response to Trustee’s Motion for Turnover of Property and

   Records (Docket No. 17) states as follows:

   1. At the meeting of creditors on May 23, 2019, the trustee requested 4 years of

     documents. After the meeting of creditors, Debtor’s attorney and the trustee

     conversed on the phone to discuss the request of 4 years of documents. The trustee did

     not and would not specify what specific documents he wans to receive and review.

   2. The Debtor’s only financial holdings include PERSI and TIAA accounts, which are

     provided by Debtor’s employer, and her bank accounts at Idaho Central Credit Union

     (ICCU) and Key Bank.

   3. On July 17, 2019, Debtor, through her attorney, emailed to the trustee bank statements

     for her checking and savings accounts with ICCU covering the time period of March

     1, 2016 to December 31, 2018.
Case 19-00418-TLM       Doc 21    Filed 07/23/19 Entered 07/23/19 11:29:15              Desc Main
                                  Document     Page 2 of 3


   4. Attached to the July 17, 2019 email to the trustee is a written and signed statement by

     the Debtor that she obtained all the statements in her possession and readily available

     to her through ICCU’s online banking. The Debtor provided an explanation that a

     request for additional statements made in an ICCU branch for statements older than

     March 1, 2016 would cost her $3.00 a statement. In the written statement the Debtor

     included and provided the ICCU phone number she called to obtain information about

     obtaining additional statements and the additional costs.

   5. Also attached to the July 17, 2019, email is a signed Authorization to Release

     Information document giving the trustee authorization to obtain any additional

     documents he needs.

   6. Prior to the meeting of creditors, the trustee was provided to the trustee ICCU

     statements coving the time period of January 1, 2019 to the date of filing.

   7. The Debtor opened the Key Bank accounts with in the 90 days of filing the bankruptcy

     and provided all statements to the trustee prior to the meeting of creditors.

   8. In summary, the trustee received all the documents the Debtor has in her possession

     and has access to without sustaining additional and undue costs. The Debtor has

     provided a written statement stating such and has provided instructions on how to

     obtain more statements from ICCU. Additionally, the Debtor signed the trustee’s

     authorization form giving authorization for the trustee to obtain any other needed

     documents.

   9. Without a request by the trustee for specific documents and the Debtor, having

     provided all the above documents, statement, and authorization, has satisfied the

     request for documents and suspects that the Motion for Turnover (Docket No. 17) will

     be withdrawn by the trustee.
Case 19-00418-TLM       Doc 21     Filed 07/23/19 Entered 07/23/19 11:29:15             Desc Main
                                   Document     Page 3 of 3


   10. In the alternative, this response is to serve as an objection to the Motion for Turnover.

      If the trustee desires to carry the Motion for Turnover forward based on the Debtor

      not turning over a document, the Debtor will need a written request for a specific

      document so the Debtor will be able to quickly and precisely respond to the request.

   WHEREFORE based on the above, the Debtor, having fulfilled the request of the trustee,

   respectfully responds to and objects to the trustee’s Motion for Turnover.

          DATED           July 23, 2019

          SIGNED          PETERSON ZEYER LAW

                          _/s/ Hyrum M. Zeyer____

                          Hyrum M. Zeyer, Peterson Zeyer Law
                          Attorney for the Debtor


                                CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on July 23, 2019, I filed the above Response/Objection
   to Trustee’s Motion for Turnover electronically through the CM/ECF system, which
   caused the following parties or counsel to be served by electronic means, as more fully
   reflected on the Notice of Electronic Filing:

          Gary L Rainsdon - trustee@filertel.com

          US Trustee - ustp.region18.bs.ecf@usdoj.gov


          DATED           July 23, 2019

          SIGNED          PETERSON ZEYER LAW

                          _/s/ Hyrum M. Zeyer____

                          Hyrum M. Zeyer, Peterson Zeyer Law
                          Attorney for the Debtor
